—Orders of disposition (two papers), Family Court, Bronx County (Marjorie Fields, J.), entered on or about January 26, 1998, which, to the extent appealed from, upon a fact-finding determination of permanent neglect against respondent mother, terminated her parental rights to the subject children and committed their custody and guardianship to petitioner agency and the Com*94missioner of Social Services for the City of New York for the purposes of adoption, unanimously affirmed, without costs.
The record supports Family Court’s determination that petitioner established by clear and convincing evidence that, despite its diligent efforts, respondent permanently neglected the subject children (see, Social Services Law § 384-b [7] [a]; Matter of Sheila G., 61 NY2d 368, 373). Petitioner devised a three-part plan aimed at reuniting respondent with the children; respondent was counseled, referred to a therapy program, court-ordered as a result of a prior finding of abuse, and was advised of the importance of remaining in therapy. She, however, was evasive and uncooperative, and attended irregularly. The record does not support respondent’s contention that she advised her caseworker of the reasons for her irregular attendance. On the contrary, respondent insisted that she was regularly attending. Moreover, the record shows that respondent was resistant to therapy, refusing to come to terms with the reason why she was ordered to attend. Respondent’s inability, since 1993, to gain insight into her behavior cannot be blamed on the agency (Matter of Chianti FF., 205 AD2d 849, 851), nor was the agency obligated to accommodate her lack of insight by formulating an alternative plan (see, Matter of Michelle F., 222 AD2d 747, 749). Concur — Rosenberger, J. P., Mazzarelli, Ellerin, Lerner and Friedman, JJ.